Name: 2001/731/EC: Commission Decision of 16 October 2001 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products, in particular in relation to New Caledonia and the Islands of St Pierre and Miquelon (Text with EEA relevance) (notified under document number C(2001) 3080)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  Asia and Oceania;  agricultural activity;  America;  foodstuff
 Date Published: 2001-10-17

 Avis juridique important|32001D07312001/731/EC: Commission Decision of 16 October 2001 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products, in particular in relation to New Caledonia and the Islands of St Pierre and Miquelon (Text with EEA relevance) (notified under document number C(2001) 3080) Official Journal L 274 , 17/10/2001 P. 0022 - 0027Commission Decisionof 16 October 2001amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products, in particular in relation to New Caledonia and the Islands of St Pierre and Miquelon(notified under document number C(2001) 3080)(Text with EEA relevance)(2001/731/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Directive 97/79/EC(2), and in particular Article 3 thereof,Whereas:(1) Council Decision 79/542/EEC(3), as last amended by Commission Decision 2001/117/EC(4), draws up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products.(2) It is opportune to clarify, with regard to the listing of countries in relation to the different species of live animals covered by the Decision, that the authorisation to import is conditional upon the existence for these countries and for such live animals of Community harmonised health conditions and veterinary certification, laid down in Community legislation under the provisions of Articles 8 and 11 of Council Directive 72/462/EEC. Therefore, it is necessary for transparency that only imports from those countries where harmonised rules have been laid down shall be mentioned in part 1 of the Annex to Decision 79/542/EEC as being authorised.(3) Following Community veterinary missions, it appears that New Caledonia and the Islands of St Pierre and Miquelon are covered by sufficiently well-structured and organised veterinary services.(4) New Caledonia has during the last 12 months been free from foot-and-mouth disease and rinderpest; no vaccinations have been carried out against any of these diseases for the past 12 months, and the importation of animals vaccinated against foot-and-mouth disease is forbidden.(5) New Caledonia can be included on the list of third countries from which Member States authorise the imports of meat from wild animals and can also be listed for fresh meat and meat products of bovine animals.(6) The equine health situation is satisfactorily controlled by the veterinary services of St Pierre and Miquelon and, in particular, the country has been free from African horse sickness and Venezuelan equine encephalomyelitis for more than two years, and from dourine and glanders for more than six months.(7) St Pierre and Miquelon can be listed for equidae.(8) Since the adoption of Commission Decision 2001/611/EC of 20 July 2001 amending Decision 92/160/EEC with regard to the regionalisation of Mexico, amending Decisions 92/260/EEC, 93/195/EEC, 93/196/EEC and 93/197/EEC with regard to imports of equidae from Mexico and repealing Decisions 95/392/EC and 96/486/EC(5), Member States may again authorise imports of certain categories of equidae from certain areas in Mexico. However, a reference to the regionalisation and to the prohibition on imports of equidae for slaughter was omitted in Decision 79/542/EEC, and this should be clarified.(9) Countries appearing in the list being identified according to the ISO codes used by the Community legislation for the nomenclature of countries and territories for the external trade, the provisional status of such codes should be specified whenever appropriate.(10) The Annex to Decision 79/542/EEC should be amended accordingly.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Part 1 of the Annex to Decision 79/542/EEC is replaced by the Annex to this Decision.Article 2This Decision shall apply from 20 October 2001.Article 3This Decision is addressed to the Member States.Done at Brussels, 16 October 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 146, 14.6.1979, p. 15.(4) OJ L 43, 14.2.2001, p. 38.(5) OJ L 214, 8.8.2001, p. 49.ANNEX"ANNEXImports shall fulfil the appropriate animal and public health requirements.PART 1Live animals, fresh meat and meat products>TABLE>B= Bovines (including buffalo and bisson)S/G= Sheep/goatsP= PigsE= EquidaeCH= Clovenhoofed animalsX= AuthorisedO= Unauthorisedspecial remarks"